PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/689,449
Filing Date: 20 Nov 2019
Appellant(s): Barski, Karen, H.



__________________
Mark P. Stone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Ground 1 – Appellant submits that claims 1, 12 , and 13 are patentable under 35 U.S.C. 102(a)(1) in view of Spathas for the following reasons:
Appellant submits that Spathas teaches away from an adjustable length garment having an intermediate extension section of fabric integrally attached to upper and lower garment sections so as to adjust the length of the garment without physically attaching/detaching a separate fabric section to increase/decrease the length of the garment.
Appellant argues that figs. 11-13 of the drawings show the physical separation of two respective garments from one another, and then the attachment of an extension fabric by sewing (page 9 of appeal brief). Appellant further argues that paragraph [0027] of Spathas teaches the length of the main body of the garment being changed by sewn fabric pieces (page 9 of the appeal brief) and that paragraph [0027] further advocates physically attaching and detaching sections of a garment to decrease the length, as shown in Figs. 38 and 39 of Spathas (page 10 of the appeal brief). 
Examiner submits that only the embodiment shown in fig. 12 was referenced in the non-final office action (see p. 8-9) which shows no physical separation of the garment portions from one another, and instead shows a zipper being unfastened to allow an intermediate section to be exposed, increasing the length between the instead of pieces being detached and removed, the zippers detach and since we have sewn fabric pieces inside, the length of the main body of the garment is changed,” (emphasis added). Further regarding paragraph [0027] of Spathas, Figs. 38 and 39 are referring to different embodiments of the invention that are not referenced in any of the prior office actions. Therefore, Examiner submits that the garment of Spathas can be adjusted in length without physically attaching or detaching separate fabric extensions.
Applicant submits the instant Specification expressly disclaims any interpretation of the term “integral” which would require physically attaching or detaching fabric (including by sewing) to an article of clothing to increase or decrease the length of the clothing, therefore Spathas, which expressly advocates physical attachment by sewing, cannot anticipate independent claims 1, 12, and 13.
Appellant argues that the structure and structural arrangement recited in the claims is completely consistent and compatible with the interpretation of the term “integral” recited in the claims as excluding physically attaching fabric to an article of clothing to increase the length of the clothing (page 12 of the appeal brief). Appellant further argues that the specification expressly restricts the interpretation of the term integral to exclude physically attaching fabric to an article of clothing by sewing (see p. 2, 6, and 10 of the substitute specification and the abstract of the disclosure) (page 12 of 
Examiner submits that the structure and structural arrangement recited in the claims are not consistent and compatible with the interpretation of the term “integral” as excluding physically attaching, as the claims are broadly recited such that integral can be reasonably interpreted to include attachment by sewing. Examiner further submits that the Specification does not expressly restrict the interpretation of “integral” in any way, including so as to exclude physically attachment of fabric to an article by sewing. MPEP § 2111.01 states that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention," however there is no clear definition of integral set forth in the pages of the disclosure as mentioned on p. 12 of the appeal brief, or otherwise in the specification. Further, the method of manufacturing claims of the instant application (Claims 13-20) appear to be teaching away from the special definition of integral excluding physically attaching fabric to an article of clothing, as Claim 13 recites “forming only a single intermediate section” and “forming at least one upper and one lower section.” If the pant leg or arm sleeve was an integral sheet of fabric that does not require additional fabric sections to be attached thereto, the sections would not need to be “formed”. Therefore, Examiner submits it is proper to interpret the term integral broadly so as to include attachment by sewing and as such Spathas anticipates at least Claims 1, 12, and 13.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731      
                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.